TORPY, J.,
dissenting.
Because the trial court materially amended its August 2, 2004, order on November 4, 2004, I conclude that the Notice of Appeal filed on December 3, 2004, was timely.
At the hearing held on August 2, 2004, the lower court ordered the Department to pay caregiver funds to Appellee retroactive to December 22, 2003, the date on which the child was adjudicated dependent. 1 Although the lower court denied the Motion for Rehearing by order dated November 4, 2004, in that same order, the *724court amended its prior order by requiring that the retroactive payments start in August of 2004, instead of December of 2003. In my view, this was a material change to the prior order. Therefore, the appeal of the November 4, 2004, order was timely. St. Moritz Hotel v. Daughtry, 249 So.2d 27, 28 (Fla.1971) (where judgment amended in material respect, appeal time runs from date of amendment).